              Case 1:19-cv-01910-LJL Document 81
                                              79 Filed 11/04/20
                                                       10/30/20 Page 1 of 2

                                                    LAW OFFICE
                              NOTARO, MICHALOS & ZACCARIA P.C.
                       Plaintiff moves for an order compelling responses to its document
  ANGELO NOTARO
 PETER C. MICHALOS     requests. The Court has set a firm deadline of December 18, 2020                       PATENTS
                                                                                                            TRADEMARKS
   JOHN ZACCARIA       for the completion of fact discovery. Dkt. No. 76. The Court will                    COPYRIGHTS
  NADER A. ABADIR
BRADLEY S. CORSELLO    hold a conference on the motion on Friday, November 6, 2020 at
                                                                                                          OF COUNSEL
     PETER BUCCI
  ALAN FEDERBUSH
                       1:00 p.m. By 5:00 p.m. on November 5, 2020, Defendant shall                      MILTON WOLSON
    BRIAN J. DOYLE     submit a letter setting forth when it will complete the production of
                       documents responsive to Plaintiff's document requests. In the
                       absence of such a request, the Court will set its own deadline. The
                       Clerk of Court is respectfully directed to close the motions at Dkt.
                       Nos. 79 & 80.
                                                                                                        BY ECF
  Hon. Lewis J. Liman, U.S.D.J.                 November 4, 2020
  United States District Court
  Southern District of New York
  500 Pearl Street, Room 701
  New York, NY 10007

           Re:        E. Mishan & Sons, Inc. v. Tekno Products Inc. et al.
                      Civ. Action No. 1:19-cv-1910 (LJL)
                      Our Ref. J137-3866

  Dear Judge Liman:
          We represent plaintiff E. Mishan & Sons, Inc. (“Emson”) in the above-referenced lawsuit.
  This is an action against Defendants for false advertising, and trade dress and copyright
  infringement. We respectfully submit this letter requesting that, pursuant to Fed. R. Civ. P.
  37(a)(3)(B)(iv), the Court compel defendants to provide documents responsive to:
           1) Plaintiff’s First Set of Document Requests To Defendant Tekno Products Inc.;
           2) Plaintiff’s First Set of Document Requests to Defendant Ollie’s Bargain Outlet Inc.;
              and
           3) Plaintiff’s Second Set of Document Requests To All Defendants.
          We have attempted unsuccessfully to meet and confer with defendants’ counsel regarding
  this motion. Although the parties have discussed defendants’ document production numerous
  times, Plaintiff most recently inquired, by email of October 22, 2020 when defendants planned to
  produce documents and if they could not respond, to conduct the required meet and confer. By
  email of October 28, 2020, Plaintiff’s counsel again requested to conduct a meet and confer on
  this issue. To date, defendants’ counsel has not responded. Pursuant to the Court’s Rule 4.B,
  Plaintiff has thus met the requirement to attempt to meet and confer.

          Plaintiff’s first sets of document requests were served on July 5, 2019. Defendants Tekno
  and Ollie’s provided objections on September 16, 2019 and amended objections on October 11,
  2019. No documents at all have been produced by these two defendants. (Note: Defendant Ocean
  State produced documents on October 31, 2019.) Plaintiff’s second set of document requests were
  served on August 2, 2020. All defendants served objections on September 17, 2020; none have yet
  produced any documents in response.

            1270 BROADWAY, SUITE 807, NEW YORK, NY 10001-3224 • Tel: (212) 278-8600 • Fax: (212) 278-8687
             100 DUTCH HILL ROAD, ORANGEBURG, NY 10962-2107 • Tel: (845) 359-7700 • Fax: (845) 359-7798
                               nmpc@notaromichalos.com • www.notaromichalos.com
          Case 1:19-cv-01910-LJL Document 81
                                          79 Filed 11/04/20
                                                   10/30/20 Page 2 of 2


Hon. Lewis J. Liman
October 30, 2020
Page 2

         Plaintiff has attempted to work cooperatively with defendants in light of the COVID
pandemic and hardships endured by all parties in conducting their businesses, much less this
litigation. Indeed, the parties have mutually agreed to two previous COVID-related discovery
extensions, which the Court graciously granted. However, in its last order (Dkt. 76), extending fact
discovery to December 18, 2020, the Court stated that “no further extensions” would be granted.
        In view of the current schedule, Plaintiff has labored to produce its documents responsive
to defendants’ discovery requests. Plaintiff’s first production occurred back on October 16, 2019.
This was supplemented on October 22, 2020, completing the majority of Plaintiff’s production.
However, defendants Tekno and Ollie’s have yet to produce a single document, much less even
commit to a date by which they would begin or complete such production. Indeed, defendants’
counsel even skirts its obligation to discuss the issue by ignoring Plaintiff’s inquiries.
        In view of the above, Plaintiff respectfully requests the Court order defendants Tekno and
Ollie’s (and to the extent Ocean State’s production was not complete, Ocean State) to produce all
documents responsive to the above requests by November 6, 2020. Anything later will not leave
sufficient time to review any documents produced and conduct the necessary depositions of
defendants’ witnesses by the December 18, 2020 discovery cutoff.


                                                     Respectfully submitted,
                                                     s/ Alan Federbush
                                                     Alan Federbush
cc:
All counsel of record by ECF
